Title: To George Washington from Alexander Hamilton, 2 May 1781
From: Hamilton, Alexander
To: Washington, George


                        
                            De Peysters Point 2 May 1781
                        
                        I am extremely sorry to have embarrassed you by my late application, and that you should think there are
                            insuperable obstacles to a compliance with it. Having renounced my expectations, I have no other inducement for troubling
                            Your Excellency with a second letter, than to obviate the appearance of having desired a thing inconsistent with the good
                            of the service, while I was acquainted with the circumstances that made it so.
                        I was too interested a spectator of what happened in the case of Major McPherson, not to have remarked and
                            not to recollect all the circumstances. The opposition turned ostensibly on his being a brevet officer, yet having a
                            command in a corps formed intirely from one line—the propriety of his being employed in a detachment from the army at
                            large, so far as I remember was not disputed. In delicacy to Major McPherson, no personal objections were formally made,
                            but in reality they existed and contributed to the discontent. It was thought a peculiar hardship, that a Gentleman who
                            had for a long time fought against us; and had not taken part with us, till a late period and when our affairs had assumed
                            a more prosperous aspect should be preferred in one of the most honorary commands of the service. Your Excellency must be
                            convinced that I mention this in no other view than to show the sentiments of the officers at the time, and the whole
                            grounds of the opposition. My esteem for Major McPherson and other reasons make it impossible I can have a different
                            intention.
                        I know less of the motives of dissatisfaction in the cases of Col. Gimat and Major Galvan; but I have
                            understood, that it is founded on their being appointed in the light corps for two successive campaigns.
                        It would be uncandid in me not to acknowledge that I believe a disposition to exclude brevet officers in
                            general from command has a great share in the opposition in any instance, and that so far it affects my case. But at the
                            same time it appears to me, this principle alone can never be productive of more than momentary murmurs, where it is not
                            seconded by some plausible pretext. I also am convinced that the Pensylvania officers for their own sakes repented the
                            rash steps, they had taken, and on cool reflection, were happy in an opportunity to relinquish their menaces of quitting a
                            service to which they were attached by habit, inclination and interest, as well as by patriotism. I believe too we shall
                            never have a similar instance in the army, unless the practice should be carried to excess. Major Galvan, I am told, will
                            probably be relieved—Col. Gimat will be then the only brevet officer remaining in command—Your Excellency is the best
                            judge of the proper limits—and there can be no doubts that the rights of particular officers ought to give place to the
                            general good and tranquillity of the service.
                        I cannot forbear repeating, that my case is peculiar and dissimilar to all the former—it is distinguished by
                            the circumstances I have before intimated—my early entrance into the service—my having made the campaign of 76, the most
                            disagreeable of the war at the head of a company of artillery, and having been intitled in that corps to a rank, equal in
                            degree, more ancient in date than I now possess—my having made all the subsequent campaigns in the family of the Commander
                            in Chief, in a constant course of important and laborious service; these are my pretensions, at this advanced period of
                            the war, to being employed in the only way, which my situation admits; and I imagine they would have their weight in the
                            minds of the officers in general. I only urge them a second time as reasons, which will not suffer me to view the matter
                            in the same light with Your Excellency, or to regard as impracticable my appointment in a light corps, should there be one
                            formed. I entreat they may be understood in this sense only. I am incapable of wishing to obtain any object by
                            importunity.
                        I assure your Excellency, that I am too well persuaded of your candor to attribute your refusal to any other
                            cause than an apprehension of inconveniences that may attend the appointment. I have the honor to be with perfect respect
                            Sir yr most obedient & humble servant
                        
                            A. Hamilton
                        
                        
                            P.S. I have used the term brevet in the sense Your Excellency appears to have understood it in—as
                                signifying in general all officers not attached to any established corps. Congress however seem to have made a
                                distinction; they give only a kind of warrants to those whom they designate as brevet-officers; mine is a regular
                                commission.
                        

                    